Citation Nr: 0719382	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on November 12, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1961 to May 
1968.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida, 
which denied the veteran's claim of payment or reimbursement 
for unauthorized medical expenses incurred on November 12, 
2003 at the Gulf Coast Hospital. 


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
September 1961 to May 1968.

2.  In June 2007, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Petersburg, 
Florida, that the veteran died in May 2006; a copy of the 
veteran's certificate of death is associated with the claims 
folder.

CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2006).


ORDER


The appeal is dismissed.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


